Citation Nr: 9910180	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for asbestos pleural 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hickey, Counsel



INTRODUCTION

The veteran had active service from July 1957 to March 1961, 
June 1961 to June 1965, and September 1965 to December 1977.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the August 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for asbestos pleural disease, evaluated as 
noncompensably disabling, and denied ratings greater than 
10 percent for right hip disability, and hypertension.  The 
veteran submitted a notice of disagreement pertaining to all 
those issues in November 1993.  In June 1994, he was provided 
with a statement of the case.  His substantive appeal was 
received in July 1994.

Although the veteran initially expressed disagreement with 
the denial of increased ratings for both hypertension and a 
right hip disorder, he subsequently withdrew his appeal on 
the issue of an increased rating for hypertension at his 
November 1994 personal hearing, and withdrew his appeal 
regarding an increased rating for a right hip disorder by a 
statement received in June 1998.  

The case was previously before the Board in March 1997 when 
it was remanded for further evidentiary development.  
Following compliance with the Board's directives on Remand, 
the RO has continued the noncompensable disability evaluation 
for the veteran's service connected asbestos pleural disease.  
The veteran has continued his appeal.  The case is now 
returned to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed. 

2.  The veteran's service-connected asbestos pleural disease 
is currently manifested by some mild pleural plaque due to 
prior asbestos exposure, with no other interstitial marking 
changes suggestive of asbestosis, and no current clinical 
evidence of frank asbestosis.  On most recent VA respiratory 
examination, in August 1998, the veteran was described as 
essentially asymptomatic and diagnosed with mild obstructive 
pulmonary disease without response to bronchodilators, likely 
related to past history of smoking.

3.  The veteran is not shown to have definite symptoms with 
pulmonary fibrosis and moderate dyspnea on extended exertion, 
according to the rating criteria effective prior to October 
7, 1996.

4.  The veteran is not shown to have forced vital capacity at 
75 to 80 percent of predicted, or DLCO (SB) of 66-to 80-
percent predicted, which is attributed to asbestos pleural 
disease, according to the rating criteria effective since 
October 7, 1996.


CONCLUSION OF LAW

A compensable rating for the veteran's asbestos pleural 
disease is not warranted in accordance with either the old or 
new applicable schedular criteria.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, and 
Part 4, Diagnostic Code 6801 (1996), and Diagnostic Code 6833 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A careful review of service medical records demonstrates that 
in October 1970 the veteran underwent bronchoscopy due to 
multiple episodes of hemoptysis of undetermined etiology.  In 
January 1975 he was treated for hemoptysis considered to be 
secondary to bronchitis.  

On VA examinations conducted in March 1978 and July 1980, no 
complaints or abnormal findings were noted with regard to the 
respiratory system.  Chest x-rays conducted in June 1991 were 
essentially normal.  

Of record is a private medical report dated in February 1993 
and signed by Dominic Gaziano, M.D., which stated the 
veteran's chest x-rays had revealed minimal irregular 
opacities with pleural plaques bilaterally, and on the left 
hemidiaphragm, and pulmonary function tests showed minimal 
obstructive impairment.  Diffusing capacity for carbon 
monoxide was normal.  Dr. Gaziano stated his opinion that the 
veteran had asbestos pleural disease with a minimal degree of 
pulmonary impairment.  

Chest x-rays conducted by VA in May 1993 revealed essentially 
normal findings.  On VA examination in June 1993 the veteran 
was noted to have a prior diagnosis of asbestos pleural 
disease and chronic bronchitis, by a private pulmonologist, 
with no current objective evidence of active pulmonary 
disease or pleural disease on physical and radiographic 
examinations.

The report of his January 1994 VA examination reflects the 
veteran's complaints of shortness of breath after climbing 
stairs, walking one and a half miles, or other exertion.  He 
denied hemoptysis.  The report of pulmonary function tests 
conducted at that time reflects the following assessment: 
"Effort is suboptimal.  Spirometry showed no obstruction.  
True restriction is suggestive.  Volume study needed for 
correlation."  Also noted was the report of a pulmonary 
consultation which was quoted as follows: "There may be some 
extenuated lower marking, however, there is no obvious sign 
or asbestosis.  The patient also has about a 15 pack-year 
history of smoking with the most recent pulmonary function 
studies suggestive of mild degree of obstructive pattern.  
Obstructive pattern is against asbestosis.  Asbestosis 
usually has a restrictive pattern."  The diagnosis was that 
of a subjective history of exposure to asbestos with no 
clinical or radiographic evidence of asbestosis.  A 
Computerized tomography (CT) scan of the thorax also was 
conducted in January 1994.  The impression was expressed as 
follows: "Pleural plaques, some of which contain 
calcification.  This can be seen with exposure to asbestos."

When the veteran was seen in April 1994 for VA outpatient 
treatment, his lungs were clear to auscultation and 
percussion.  

On pulmonary function tests conducted by VA in July 1994, 
there was normal flow and volume.  The results were assessed 
as normal pulmonary function tests, without suggestion of any 
impairment secondary to asbestosis.  

The veteran was hospitalized at a VA Medical Center (VAMC) in 
September 1994 to October 1994 for treatment of suspected 
pulmonary embolism, although ventilatory perfusion scan at 
the time showed a low probability for that condition. Chest 
x-rays revealed pleural effusion on the right and it was 
noted that his CT scan of the chest had disclosed pleural 
plaques.  It was considered that despite the veteran's 
history of exposure to asbestos, his right sided pleural 
effusion, and CT findings, it was an unlikely presentation 
for mesothelioma.  

X-rays conducted following his hospital discharge in October 
1994 revealed decreasing diffusion with otherwise 
unremarkable findings by comparison to prior studies.  

When the veteran testified at his November 1994 personal 
hearing at the RO he indicated he experienced shortness of 
breath on moderate exertion, which he attributed partially to 
excessive weight.  He also described labored breathing during 
the night.  According to the veteran, he had been exposed to 
asbestos throughout his 20 years of active service.  He also 
related that he had been exposed to heavy black smoke in his 
role as a trainer of firefighters in the Navy.  

On VA examination conducted in December 1994 the veteran 
reported shortness of breath all the time without chest pain.  
He indicated that after walking about one mile he needed to 
stop, due to shortness of breath and occasional right hip 
pain.  It was noted the veteran had quit smoking in 1988.  It 
was considered that his respiratory disease was in remission.  
The pertinent diagnosis was expressed as follows: "Vet[eran] 
has appealed and claimed an increase in S[ervice] C[onnected] 
Asbestos Pleural Disease.  The patient had a recent pulmonary 
embolus being hospitalized at VAMC Salem September 26th to 
October 7, 1994.  He had Doppler examinations of his legs and 
there were no deep venous thromboses so the source of the 
clot is unknown.  At the present time, patient says he gets 
short of breath all the time with no pain.  He can walk about 
1 mile but he has to stop because of shortness of breath and 
occasional right leg and hip pain.  CT scan of January 31, 
1994 does reveal pleural plaques in both the right and left 
lungs which 'can be seen with exposure to asbestos.'  
However, the pulmonologist indicates that his pulmonary 
function studies are not consistent with asbestosis.  The 
patient was also noted to have a 15 pack year history of 
smoking."  

When the veteran was seen in January 1995 it was recorded 
that the lung problem present in September 1994 was resolved.  
Chest x-rays were clear for effusion.  VA outpatient 
treatment records dated in April 1995 to January 1997 
demonstrate that on multiple occasions the veteran's chest 
was found to be clear to auscultation and percussion, with no 
symptoms of asbestosis noted.  X-rays conducted in August  
1996 were considered stable by comparison to previous studies 
revealing no acute infiltrates or acute process, and no mass 
lesions.

On private pulmonary function tests conducted in February 
1997, FVC ranged from 82 percent of predicted prior to 
bronchodilators, to 86 percent after bronchodilators. 
Diffusion Capacity of the Lung for Carbon Monoxide (DLCO) was 
88 percent of predicted.  

Chest x-rays were conducted by VA in July 1997 indicating no 
changes since the previous study.

The report of his August 1998 VA examination indicates the 
veteran was essentially asymptomatic.  He had no cough, 
sputum, or hemoptysis, and denied shortness of breath or 
dyspnea on exertion.  It was noted that in the past the 
veteran had experienced problems with dyspnea on exertion and 
wheezing while he had been taking atenolol for blood pressure 
control, with no further episodes of wheezing since beta 
blockade was discontinued.  He had an approximately 20 pack 
year history of smoking.  On examination the veteran's lungs 
were clear to auscultation bilaterally.  Specifically there 
were no crackles heard and no wheezes.  Chest x-ray disclosed 
some mild pleural plaquing, previously noted in the past.  
Otherwise there were no interstitial marking changes 
suggestive of asbestosis.  Pulmonary function tests revealed 
FVC was 78 percent of predicted.  Maximum ventilatory volume 
was 67 percent.  Lung volumes showed no evidence of 
restriction and some mild air trapping with residual volume 
being 170 percent of predicted.  The findings were considered 
consistent with mild obstructive lung disease without 
response to bronchodilators, likely related to past history 
of smoking.  The impression was pleural plaquing due to prior 
asbestos exposure with no current clinical evidence of frank 
asbestosis; obstructive sleep apnea controlled on C-pap 
therapy and not related to military service; and mild 
obstructive pulmonary disease without response to 
bronchodilators, considered likely related to the veteran's 
history of smoking.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  It is further noted that 
when a claimant submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim. The Board is 
satisfied that all available relevant evidence has been 
obtained regarding the claim and that no further assistance 
to the veteran is required to comply with 38 U.S.C.A. § 
5107(a). Specifically, the Board notes that the veteran has 
been afforded multiple VA examinations, has provided 
testimony in a personal hearing, and all pertinent medical 
evidence identified has been obtained.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practically be determined, the average impairment of earning 
capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
Department of Veterans Affairs (DVA) has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include, but are not limited to 38 C.F.R. 
§ 4.1, and 4.2, which provide that disability be viewed in 
relation to its whole recorded history.  Also, 38 C.F.R. 
§ 4.10 provides that, in cases of functional impairment, 
evaluations must be based upon lack of usefulness of the 
affected part or system, and medical examiners must furnish, 
in addition to etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary medical 
classifications, full description of the effects of the 
disability upon the person's ordinary activity.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based upon a single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. at 594.  However, it is also noted that where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. § 4.7, where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  

However, prior to addressing the propriety of an increased 
evaluation, the Board must first point out that the schedular 
criteria by which all lung diseases, to include the veteran's 
disorder, are evaluated were revised during the pendency of 
the veteran's appeal to the Board.  See 61 Fed. Reg. 46720 
(Sept. 5, 1996) (effective October 7, 1996).  Where the law 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provides otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  As Congress has not 
specifically directed which regulations are to be applied 
under the circumstances of this case, the Board finds that 
adjudication of the veteran's claim for an increase requires 
that both the old and the new rating criteria be considered, 
and the criteria most favorable to the veteran's claim be 
used.  (The Board notes that the veteran was advised of the 
old criteria in the original statement of the case and has 
been advised of the new criteria in the most recent 
supplemental statement of the case.  The RO has evaluated the 
veteran's claim under both the old and new rating criteria.)

Where the regulations provide no specific rating for a 
disorder, it is permissible to rate under a closely related 
disease in which the functions affected, anatomical 
localizations and symptomatology are closely analogous. 38 
C.F.R. § 4.20.  Pursuant to the rating criteria in effect 
prior to October 7, 1996, the veteran's asbestos pleural 
disease is rated by analogy to silicosis under Diagnostic 
Code 6801 of the Rating Schedule.  Under Code 6801, a 10 
percent evaluation is warranted where the condition is 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent evaluation 
requires moderate symptoms with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, which is 
confirmed by pulmonary function tests.  A 60 percent rating 
requires severe symptoms with extensive fibrosis and severe 
dyspnea on slight exertion with a corresponding ventilatory 
deficit confirmed by pulmonary function tests and with a 
marked impairment of health. 38 C.F.R. Part 4, DC 6801 as in 
effect prior to October 7, 1996.

With regard to the newly revised rating criteria, the Board 
notes the recent holding of the United States Court of 
Veteran's Appeals (Court) in Rhodan v. West, No. 96-1080 
(U.S. Vet. App. Dec. 1, 1998) that for any date prior to the 
effective date of the amended regulations, the Board may not 
apply the revised schedular criteria to a claim.  Under the 
revised criteria the veteran's service-connected respiratory 
disability is evaluated under the provisions of Diagnostic 
Code 6833 pertaining to Asbestosis, which is rated pursuant 
to the General Rating Formula for Interstitial Lung Disease.  
A 100 percent rating is for assignment where the evidence 
demonstrates Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; corpulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  Evidence of FVC of 50- 
to 64-percent predicted, or; DLCO (SB) of 40-to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation. is rated as 60  percent disabling.  A 30 percent 
evaluation is assigned for FVC of 65- to 74-percent 
predicted, or; DLCO (SB) of 56-to 65-percent predicted.  A 
10 percent rating requires a showing of FVC of 75- to 80-
percent predicted, or; DLCO (SB) of 66-to 80-percent 
predicted.  

On review of the record the Board notes the veteran's May 
1993 chest x-rays were normal and in June 1993 he exhibited 
no objective evidence of active pulmonary disease or pleural 
disease on physical examination or radiographic studies. 

Subsequent records show the veteran complained of symptoms of 
shortness of breath on exertion, which he attributed in part 
to excessive weight.  He currently denies both shortness of 
breath and dyspnea.  In December 1994 it was considered that 
his respiratory disorder was in remission, and on the most 
recent VA examination conducted in August 1998 he was 
asymptomatic.

Although the veteran currently is shown to have mild, 
bilateral, pleural plaquing, which is consistent with 
asbestos exposure, the medical reports reflect the 
determination that there is no clinical evidence of frank 
asbestosis.  Moreover, the record presents no evidence of 
pulmonary fibrosis, as required for a compensable evaluation 
under the rating criteria previously in effect.  The Board 
notes that recent pulmonary function tests do indicate forced 
vital capacity (FVC) within the range of 75 to 80  percent of 
predicted volume, one of the alternative criteria for a 
10 percent evaluation under the amended regulations 
pertaining to interstitial lung disease.  However, the 
preponderance of medical evidence demonstrates the veteran's 
pulmonary function tests have been assessed as reflective of 
an obstructive pattern, which is not considered to be 
consistent with asbestosis, inasmuch as that condition is 
said to be manifested by a restrictive pattern.  Rather the 
consensus of medical opinion reflected in the record 
indicates that the veteran has mild obstructive lung disease 
which is not reflective of asbestosis or related to his 
history of asbestos exposure, but rather to his history of 
smoking.  

In sum, the veteran's service-connected asbestos pleural 
disease is not shown to be manifested by definite symptoms 
with pulmonary fibrosis and moderate dyspnea on extended 
exertion, as would be required by the rating criteria in 
effect prior to October 7, 1996 in order to grant an 
increased (compensable) evaluation.  Further the pertinent 
evidence does not reflect DLCO (SB) of 66-to 80-percent 
predicted, or forced vital capacity at 75 to 80 percent of 
predicted, which is attributed to the service-connected 
disability, as would be required by the rating criteria in 
effect since October 7, 1996 in order to grant an increased 
(compensable) evaluation.  Accordingly, the record presents 
no basis to support a compensable disability rating for 
asbestos pleural disease under either the previously existing 
rating criteria, or the amended regulations.

In reaching its determination, the Board has given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the application of 38 C.F.R. § 4.3 
requiring the resolution of reasonable doubt in the veteran's 
favor.  However, the medical evidence does not create a 
reasonable doubt regarding the current level of this 
disability.  The record simply does not reflect the presence 
of symptomatology attributable to asbestos pleural disease 
which would warrant a compensable evaluation.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against assignment of a compensable rating for the veteran's 
service-connected respiratory disability.




ORDER

A compensable rating for asbestos pleural disease is denied.  


		
	BRIAN W. LEMOINE 
	Acting Member, Board of Veterans' Appeals

 

